Citation Nr: 0607865	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In January 2004 and March 2005, the Board remanded the matter 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  A September 2001 rating 
decision held that service connection for PTSD was not 
warranted because there was no confirmed diagnosis of PTSD.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Anglin 
v. West, 11 Vet. App. 361 (1998).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) a person must have been exposed to a 
traumatic event in which he or she experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response must have involved intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128, 141.

In May 2005, the veteran was afforded a VA examination.  The 
examiner stated that the veteran had not experienced, by his 
own report and by c-file review, an event that was outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone.  He concluded that 
there was no appropriate trauma and there were no symptoms or 
history characteristic of PTSD.  Rather, he opined, a review 
of the record indicated that the diagnosis that consistently 
fit the veteran's symptoms was alcohol abuse and dependence.  

In August 2005, the examiner submitted an addendum, in order 
to clarify whether the veteran's diagnosis of PTSD was 
related to his period of service.  The examiner opined that 
the only indication that the veteran might have PTSD was from 
Dr. V., who was known to focus on and overstate symptoms of 
PTSD.  Dr. V. also did not indicate the symptoms or stressors 
that lead him to suggest a diagnosis of PTSD.  Additionally, 
no other mental health professional over the years had 
suggested a diagnosis of PTSD.  The veteran had received 
treatment on several occasions for alcohol abuse, personality 
disorder, and depression, but not for PTSD.  The examiner 
concluded that it was at least as likely as not that any 
diagnosis of PTSD was not etiologically related to incident 
described in service.  

In determining that the veteran's stressor was not adequate 
for a diagnosis of PTSD, the May 2005 VA examiner used the 
diagnostic criteria found in DSM-III-R, which was 
significantly changed in DSM-IV.  Thus, unfortunately, the 
appeal must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  Upon 
examination of the veteran, the examiner 
should report whether the veteran has PTSD 
based on the diagnostic criteria of DSM-
IV, and whether it is at least as likely 
as not that any current diagnosis of PTSD 
is related to a stressor from service.  
The claims folder should be made available 
to the examiner for review and all 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

